DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

II.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,106,837 B2 in view of U.S. Patent No. 8,280,404 B1 to Roskind.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,106,837 patent in view of RosKind teach similar limitations on generating a user interface.
For example:
Regarding claim 1 the 11,106,837 patent teaches a method for displaying a virtual tag on a smart device, the method comprising the steps of:
a) supporting a first transceiver via an agent at a first geospatial position (see the 11,106,837 patent, claim 1, step a);
b) generating respective logical communications between the first transceiver and each of a first set of three reference point transceivers, the three reference point transceivers fixedly positioned at disparate points in a structure (see the 11,106,837 patent, claim 1, step b);
c) with a controller, determining X, Y and Z coordinates of the first transceiver based upon the respective logical communications between the first transceiver and each of the first set of three reference point transceivers (see the 11,106,837 patent, claim 1, step c);

e) capturing an image with a camera located within the smart device (see the 11,106,837 patent, claim 1, step h);
f) calculating a field of view, based upon an algorithmic calculation comprising input parameters of a set of camera parameters, the generated location and the first direction of interest (see the 11,106,837 patent, claim 1, step i);
g) accessing data associated with the field of view and determining a presence of at least a first virtual tag within a digital representation of the field of view (see the 11,106,837 patent, claim 1, step j); and
h) generating a user interface on the smart device, the user interface comprising a display of at least a first data value associated with the first virtual tag (see the 11,106,837 patent, claim 1, step k).
The claims of the 11,106,837 patent do not specifically teach a magnetic field sensor and determining a direction of interest based upon a quantification of a magnetic field with the magnetic field sensor.
Roskind teaches a magnetic field sensor and determining a direction of interest based upon a quantification of a magnetic field with the magnetic field sensor (see col. 7, lines 45-53, the magnetometer detects one or more magnetic fields and determines a direction in which device 201 is pointing based on the detected one or more magnetic fields and this reads on a magnetic field sensor and determining a direction of interest based upon a quantification of a magnetic field with the magnetic field sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,106,837 patent adapt to include a magnetic field sensor and determining a direction of interest based upon a quantification of a magnetic field with the 
Claim 2 is rejected for double patenting as well by claim 2 of the 11,106,837 patent in view of Roskind.
Claim 3 is rejected for double patenting as well by claim 4 of the 11,106,837 patent in view of Roskind.
Claim 4 is rejected for double patenting as well by claim 5 of the 11,106,837 patent in view of Roskind.
Claim 5 is rejected for double patenting as well by claim 6 of the 11,106,837 patent in view of Roskind.
Claim 6 is rejected for double patenting as well by claim 7 of the 11,106,837 patent in view of Roskind.
Claim 7 is rejected for double patenting as well by claim 3 of the 11,106,837 patent in view of Roskind.
Claim 8 is rejected for double patenting as well by claim 8 of the 11,106,837 patent in view of Roskind.
Claim 9 is rejected for double patenting as well by claim 9 of the 11,106,837 patent in view of Roskind.
Claim 10 is rejected for double patenting as well by claim 10 of the 11,106,837 patent in view of Roskind.
Claim 11 is rejected for double patenting as well by claim 11 of the 11,106,837 patent in view of Roskind.

Claim 13 is rejected for double patenting as well by claim 13 of the 11,106,837 patent in view of Roskind.
Claim 14 is rejected for double patenting as well by claim 17 of the 11,106,837 patent in view of Roskind.
Claim 15 is rejected for double patenting as well by claim 18 of the 11,106,837 patent in view of Roskind.
Claim 16 is rejected for double patenting as well by claim 14 of the 11,106,837 patent in view of Roskind.
Claim 17 is rejected for double patenting as well by claim 15 of the 11,106,837 patent in view of Roskind.
Claim 18 is rejected for double patenting as well by claim 16 of the 11,106,837 patent in view of Roskind.
Claim 19 is rejected for double patenting as well by claim 19 of the 11,106,837 patent in view of Roskind.
Claim 20 is rejected for double patenting as well by claim 20 of the 11,106,837 patent in view of Roskind.

Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fjeldsoe-Nielsen Pub. No.: US 2016/0135006 A1 discloses dynamically controlling the presentation of a graphic feature based on location information including determining the current location using magnetic field data (see paragraph [0057]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
January 22, 2022